Citation Nr: 0019836	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran had active service from September 1951 to March 
1955 and from April 1956 to September 1969.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that, on a February 1999 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a hearing officer at the RO.  A hearing was scheduled 
for April 30, 1999.  However, the veteran's representative 
canceled the scheduled hearing. The Board, therefore, deems 
the veteran's February 1999 request for a hearing to have 
been withdrawn.  


FINDINGS OF FACT

1.  The veteran has not received a diagnosis of PTSD.

2.  There is no competent medical evidence that the veteran 
currently has a left knee disability. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).  

2.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  


II.  PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

38 C.F.R. § 4.125 (1999) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

In the veteran's case, records of a VA mental health clinic 
from April 1997 to May 1999 contain progress notes showing 
that he "participated in the group process" of a PTSD 
support group, whose members discussed many topics, ranging 
from current events, music, and other matters of interest, to 
military experiences.  The group was conducted by a clinical 
social worker.  No specific statements made by the veteran in 
the group were reported.  The social worker's notes do not 
contain a finding that the veteran met the DSM-IV criteria 
for a diagnosis of PTSD and, if fact, do not contain any 
diagnosis of the veteran's condition.  

The veteran was seen in March 1999 by a VA mental health 
clinic psychiatrist, who rendered diagnoses, on Axis I, of 
dysthymia and intermittent explosive disorder.  PTSD was not 
diagnosed.

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded, because there is no competent 
medical evidence of a diagnosis of PTSD in his case, and the 
claim must be denied on that basis.  38 U.S.C.A. § 5107(a); 
Epps.


III.  Left Knee Disorder.

The service medical records contain notations in April 1968 
that the veteran complained of bilateral knee pain on weight 
bearing.  He had been on leave for a week and had been 
drinking heavily.  The impression was rheumatism, probably 
gouty.  A blood uric acid level was ordered, but there is no 
indication in the service medical records that the laboratory 
test was performed.  Subsequent service medical records are 
silent as to the knees.  In a report of medical history in 
September 1969, the veteran stated that he did not have a 
trick or locked knee.  At an examination for discharge in 
September 1969, the veteran's lower extremities were 
evaluated as normal.  

Private medical treatment records show that the veteran 
injured his left knee in April 1985, when he slipped and 
fell.  At a private hospital, he was seen in the emergency 
room and the diagnosis was inferior pole patellar fracture 
and retinacular tears of the left knee with partial anterior 
cruciate ligament tear.  He underwent left knee arthroscopy, 
open reduction and internal fixation of the left inferior 
patella, and repair of the retinaculum.

The claims file does not contain any evidence of treatment of 
the veteran's left knee since the surgery in April 1985, 
which is over 15 years ago, and the veteran has not stated 
that the knee has required treatment.  There is absolutely no 
medical evidence that the veteran currently has a left knee 
disability.  His service connection claim is thus not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Epps.

The veteran has stated that he has a left knee disorder.  
However, as a layperson, he is not qualified to offer an 
opinion on a question of medical diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran's 
statements thus do not serve to make his claim well grounded.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claims 
for service connection for PTSD and a left knee disorder 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims for service connection for PTSD and a left knee 
disorder, and the reasons the claims have failed at this 
time.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

A well grounded claim not having been submitted, service 
connection for PTSD is denied.

A well grounded claim not having been submitted, service 
connection for a left knee disorder is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



